Title: To Thomas Jefferson from P. Tourtille Sangrain, 6 December 1785
From: Sangrain, P. Tourtille
To: Jefferson, Thomas



Monsieur
A Paris le 6 xbre 1785

Ce n’est que de hier que j’ay pu obtenir du Bureau des fermes L’instruction sur les droits des huilles que vous trouverez cy-Joint: par Laquelle vous verrez, Monsieur, que Les droits de 7₶. 10s. par Barique sont Bien Conformes à L’extrait de la lettre de M. de Calonne.
Mais Sy la Compagnie du Nantucket accepte La Soumission  que je luy ay faite de me charger d’environ 16 milles quintaux de leurs huilles, cette partie sera affranchie de tous Les droits Et nottamment des 7₶. 10s. par Barique. Le passeport En a Eté délivré. Et vous En aurez, Monsieur, La Certitude chez M. de Colonia, intendant du Commerce, Rue neuve des petits champs.
Il Est vray que le ministre n’a accordé cette faveur qu’aux Conditions que La Compagnie americaine ne seroit payée du prix de ces huïlles qu’en Marchandise de nos productions francoise, Le tout à leurs Choix Et au Courant de la place, ainssy que le prix des huïlles qui Seront fixés au Courant où Elles Seront Lors de leurs arrivée, Le tout Etant Exprime dans La Soumission de cette manierre Respective pour Les Interrets des 2 partis. Sy la Comunication de cette Soumission peut vous Estre de quelque utillitté j’auray L’honneur de vous la Remetre.
Je desirerois Bien Scavoir Sy je puis compter Sur Les Envois portés dans ma Soumission à cause de mes Entreprises, Et pour diriger mes achapts. Sy cette Compagnie m’honore de Sa Confiance, Elle peut Estre assurée qu’elle n’aura qu’à S’en felicitter par La manierre dont je la Serviray, tant pour La Reception de leurs huïlles que pour Les Retours Et la fidélitté des oppérations.
Je suis avec Respect Monsieur Votre tres humble Et tres Obeissant Serviteur,

P. Tourtille Sangrain

